Citation Nr: 9926746	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  97 - 26 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus and 
migraine headaches.

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skull fracture.

Entitlement to service connection for arthritis of multiple 
joints.

Entitlement to service connection for memory loss.

Entitlement to service connection for emphysema.

Entitlement to service connection for a liver disability, 
including cirrhosis and hepatitis.

Entitlement to service connection for labyrinthitis.

Entitlement to service connection for organic brain syndrome 
as secondary to a service-connected fracture of the left 
condyle of the mandible.  

Entitlement to a rating in excess of  30 percent for post-
traumatic stress disorder with depression. 

Entitlement to a rating in excess of  10 percent for 
temporomandibular joint syndrome secondary to a service-
connected fracture of the left condyle of the mandible.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


INTRODUCTION

The veteran served on active duty from October 1969 to 
February 1972, but did not serve in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of May 1996, October 
1996, October 1997, and May 1998 from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

The Board's review of the claims folder shows that, following 
VA examination in February 1996, a rating decision of May 
1996 granted service connection for a fracture of the left 
condyle of the mandible, evaluated as noncompensably 
disabling.  In February 1997, the appellant filed a timely 
Notice of Disagreement seeking a compensable evaluation for 
that disability.  By RO letter of April 1997, the RO asked 
the veteran to provide medical evidence showing an increase 
in the severity of that condition, including a doctor's 
statement showing the date of examination, diagnosis, and 
clinical or laboratory findings.  The veteran failed to 
respond to that request for evidence, and that claim was 
considered abandoned after one year.  38 U.S.C.A. § 501 (West 
1991);  38 C.F.R. § 3.158 (1998).  Thereafter, the appellant 
sought to raise the issue of a compensable evaluation for a 
left mandible fracture in August 1997, in November 1997, in 
June 1998, and in April 1999, but failed to provide any 
medical or other evidence in support of those claims.  

Reexaminations, including periods of hospital observation, 
will be requested whenever VA determines there is a need to 
verify either the continued existence or the current severity 
of a disability.  Generally, reexaminations will be required 
if it is likely that a disability has improved, or if 
evidence indicates there has been 
a material change in a disability or that the current rating 
may be incorrect.  38 U.S.C.A. § 501 (West 1991);  38 C.F.R. 
§ 3.327(a) (1996) (the 1998 version of § 3.327(a) is 
unchanged).

In interpreting that regulation, The United States Court of 
Appeals for the Federal Circuit has held that "the veteran 
must come forward with at least some evidence that there has 
in fact been a material change in his or her disability when 
that veteran seeks a rating increase.  A bald, 
unsubstantiated claim for an increase in disability rating is 
not evidence of a material change in that disability and is 
insufficient to trigger the agency's responsibility to 
request a reexamination".  Glover v. West, No. 99-7015 
(Fed.Cir.) August 2, 1999.  Accordingly, there is no claim 
for a compensable rating for a fracture of the mandible 
currently in proper appellate status.  

The Board further notes that a letter from the veteran's 
private attorney, dated in June 1998, sought assignment of an 
effective date prior to March 4, 1997, for the grant of 
service connection for post-traumatic stress disorder (PTSD) 
and for temporomandibular joint syndrome (TMJ) as secondary 
to a left mandible fracture.  As no action has been taken on 
these claims by the RO, they are not in proper appellate 
status and are referred to the RO for adjudication and 
further action, as appropriate. 

In addition, rating decisions of October 1997 and May 1998 
denied entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.  
Although the veteran filed a timely Notice of Disagreement 
with respect to those determinations, and a Statement of the 
Case and Supplements thereto were issued in May 1998, in 
March 1999, and in May 1999, no Substantive Appeal (VA Form 
9) has been received with respect to that claim.  That claim 
is not currently in proper appellate status.  

In addition, the RO has addressed the issue of service 
connection for tinnitus and for migraine headaches as a claim 
to reopen, and has denied those claims on the grounds that no 
new and material evidence has been submitted to reopen such 
claims.  The Board notes that neither the rating decision of 
July 1985 nor the associated notification letter to the 
veteran addressed the issues of tinnitus or headaches, and 
that the rating decision of May 1996 represented the initial 
denial of those claims.  As the veteran filed a timely Notice 
of Disagreement in July 1996 which specifically disagreed 
with the denial of service connection for tinnitus and for 
migraine headaches, those issues were placed in appellate 
status and required issuance of a Statement of the Case.  
Although a Supplemental Statement of the Case issued in May 
1998 addressed both issues, it did so on the basis of whether 
new and material evidence had been submitted to reopen those 
claims.  The Board notes that a July 1985 denial of service 
connection for a head injury does not constitute a denial of 
service connection for tinnitus or for migraine or a chronic 
headache disorder.  Those issues are addressed in the Remand 
section of this decision.  

Further, the veteran failed to perfect his appeal with 
respect to the issues of entitlement to service connection 
for color blindness and for a thyroid condition by the timely 
submission of a Substantive Appeal, and the appeals period 
has expired with respect to those issues. 

During the pendency of these appeals, the appellant and his 
attorney have raised a number of objections, apparently 
applying to all disability claims currently at issue.  These 
include requests for a thorough and contemporaneous 
examination, additional examinations, adequate reasons and 
bases, and an advisory/independent medical opinion.  The 
Board finds that, as to all medical issues currently in 
appellate status, the veteran has been afforded thorough and 
contemporaneous examinations.  The Board also notes that the 
veteran has asserted that he is entitled to a thorough and 
contemporaneous medical examination, contending that, if the 
RO determined that a new examination was not required, he 
wished to appeal that decision and requesting a Statement of 
the Case on the "issue" of entitlement to an examination.  
The issue of entitlement to a new compensation examination is 
an ancillary issue to the veteran's underlying claims of 
entitlement to service connection for the disabilities at 
issue; it is not a separately appealable issue.  A 
determination that a new examination is or is not warranted 
may be contested only as part of an appeal on the merits of 
the decision rendered on the primary issue.  Therefore, the 
denial of the veteran's attorney's procedural and "duty to 
assist" contentions is included within the present appeal, 
and does not require a separate notice of disagreement, 
statement of the case, and substantive appeal on this issue.  

As to the veteran's assertions that his VA examinations were 
inadequate because the VA physicians who examined him did not 
review his claims folder prior to their examinations, the 
Board finds no evidence that the veteran's medical records 
were not reviewed.  The Board further finds that the current 
reports of private (or fee-basis) and VA examinations 
contained in the record reflect that the examiners recorded 
the past medical history, noted the veteran's current 
complaints, conducted a physical examination, and offered an 
assessment of disability.  Further, the VA General Counsel, 
in a binding precedent opinion, indicated that  38 C.F.R. 
§ 4.1 does not require that the medical history be obtained 
from the examiner's review of prior medical records as 
opposed to the oral report of the person being examined, nor 
is a medical records review required in all circumstances 
where a rating examination is conducted pursuant to the duty 
to assist.  The VA General Counsel has concluded that an 
examiner's review of a veteran's prior medical records may 
not be necessary in all cases, depending upon the scope of 
the examination and the nature of the findings and 
conclusions.  VAOPGCPREC 20-95.  For these reasons, the Board 
finds that the medical evidence of record, including the 
reports of private and VA examinations, is adequate for 
rating purposes and to resolve questions of service 
connection and the evaluation of disabilities.  

The issue of "entitlement to adequate reasons and bases" is 
an ancillary issue to the veteran's underlying claims of 
entitlement to service connection and for increased ratings 
for the disabilities at issue; it is not a separately 
appealable issue.  The adequacy of the reasons and bases of 
the decision denying a benefit may be contested only as part 
of an appeal on the merits of the decision rendered on the 
primary issue.  

"A determination that an independent medical opinion is not 
warranted may be contested only as part of an appeal on the 
merits of the decision rendered on the primary issue by the 
agency of original jurisdiction."  38 C.F.R. § 3.328 (1998).  
The issue of entitlement to an independent or advisory 
medical opinion is an ancillary issue to the veteran's 
underlying claim of entitlement to service connection for the 
disabilities at issue and is not a separately appealable 
issue.

Also, it is contended that the appellant is entitled to an 
independent medical opinion/advisory medical opinion.  
However, governing regulations provide that  "A 
determination that an independent medical opinion is not 
warranted may be contested only as part of an appeal on the 
merits of the decision rendered on the primary issue by the 
agency of original jurisdiction."  38 C.F.R. § 3.328 (1998).  
Further, the Court has held that "the Board's decision to 
obtain an independent medical opinion is a matter best left 
to the discretion of the Board," and that "the Court 
reviews the Board's decision under the very narrow 'abuse of 
discretion' standard."  Boutwell v. West, 11 Vet. App. 387 
(1998);  Bielby v. Brown,  7 Vet. App. 260, 269 (1994).  The 
issue of entitlement to an independent or advisory medical 
opinion is an ancillary issue to the veteran's underlying 
claim of entitlement to service connection or increased 
ratings for the disabilities at issue and is not a separately 
appealable issue.


The assertion of inadequacy of a VA examination is not a 
basis for an independent medical opinion.  38 C.F.R. § 3.328 
provides that, when warranted by the medical complexity or 
controversy involved in a pending claim, an advisory medical 
opinion may be obtained from one or more medical experts who 
are not employees of VA.  Approval shall be granted only upon 
a determination by the Compensation and Pension Service that 
the issue under consideration poses a medical problem of such 
obscurity or complexity, or has generated such controversy in 
the medical community at large, as to justify solicitation of 
an independent medical opinion.  

With regard to the veteran's contention that an independent 
medical examination is warranted because the doctrine of 
reasonable doubt has not been applied, the Board would point 
out that  38 C.F.R. § 3.328 does not include a discussion of 
the doctrine of reasonable doubt as the criteria in 
determining whether an independent medical opinion is 
warranted.  38 C.F.R. § 3.328 specifically provides that an 
advisory medical opinion may be obtained when the medical 
complexity or controversy involved warrants such opinion. 

With regard to the contention that an independent medical 
examination is warranted due to the medical complexity of the 
case, neither the veteran nor his representative has alleged 
in what manner the evidence is of such medical complexity or 
controversy so as to warrant such opinion.  Again,  38 C.F.R. 
§ 3.328 provides that, when warranted by the medical 
complexity or controversy involved in a pending claim, an 
advisory medical opinion may be obtained from one or more 
medical experts who are not employees of VA.  Approval shall 
be granted only upon a determination by the Compensation and 
Pension Service that the issue under consideration poses a 
medical problem of such obscurity or complexity, or has 
generated such controversy in the medical community at large, 
as to justify solicitation of an independent medical opinion.  
In light of the Board's finding that the veteran and his 
attorney have not sufficiently alleged how the medical 
evidence in this case is complex or controversial, and the 
further finding that neither is competent to make a 
"medical" decision whether the medical evidence is 

"complex" or "controversial", an independent or advisory 
medical examination is not warranted. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  The claims for service connection for memory loss, for 
arthritis of multiple joints, for organic brain syndrome, for 
labyrinthitis, for a liver disability, including cirrhosis 
and hepatitis, and for emphysema are not plausible.

3.  A rating decision of July 1985 denied entitlement to 
service connection for a skull fracture; that decision was 
not appealed, and it became final after one year.  

4.  In November 1995, the veteran undertook to reopen his 
claim for service connection for a skull fracture by 
submitting another claim. 

5.  The additional claim submitted since the RO decision of 
July 1985 denying service connection for a skull fracture 
includes no evidence which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

6.  The veteran's service-connected PTSD with depression is 
currently manifested by mild to moderate symptomatology, with 
decreased work efficiency (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to symptoms of depressed mood, 
chronic sleep impairment, and mild memory loss, without 
evidence of occupational or social impairment sufficient to 
warrant the assignment of a rating in excess of 30 percent. 

7.  The veteran's service-connected temporomandibular joint 
syndrome is currently manifested by dysfunction of the right 
temporomandibular joint, including grating, 
crepitus, and pain on use and pain on motion; a 42 mm. 
vertical excursion; a 3 mm. deviation to the left on vertical 
excursion; moderate tenderness to palpation of the 
muscles of mastication to the right but not the left; 
evidence on arthrogram of anterior displacement of the 
meniscus with reduction on the right with perforation; 
adhesive capsulitis on the left; and other evidence of joint 
or periarticular pathology including joint space narrowing, 
subchondral sclerosis, and mild surface irregularity of the 
left mandibular condyle consistent with mild degenerative 
arthropathy and probable degeneration of the disc.  


CONCLUSIONS OF LAW

1.  The claims for service connection for memory loss, for 
arthritis of multiple joints, for organic brain syndrome, for 
labyrinthitis, for a liver disability, including cirrhosis 
and hepatitis, and for emphysema are not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp.).

2.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for a 
skull fracture.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1998);  
38 C.F.R. § 3.156(a) (1998).  

3.  The schedular criteria for a rating in excess of 30 
percent for PTSD with depression have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  38 C.F.R. Part 4, 
§ 4.130, Diagnostic Code 9411 (1998). 

4.  The schedular requirements for an increased rating of 20 
percent for temporomandibular joint syndrome as secondary to 
a fracture of the condyle of the left mandible are met.  
8 U.S.C.A. §§ 1155, 5107(a) (West 1991);  38 C.F.R. Part 4, 
§ 4.40, 4.45, 4.59, 4.150, Diagnostic Code 9905 (1998). 


            REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims Not Well-Grounded

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of well-grounded claims of 
entitlement to service connection for memory loss, for 
arthritis of multiple joints, for organic brain syndrome, for 
labyrinthitis, for a liver disability, including cirrhosis 
and hepatitis, and for emphysema.  If he has not, his appeal 
must fail, and VA is not obligated to assist him in the 
development of the claims.  38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Veterans Appeals (Court) 
has defined a well-grounded claim as a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski,  1 Vet. App. 78, 81 (1990).  It has also 
held that where a determinative issue involves a medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible is required.  
Grottveit v. Brown,  5 Vet. App. 91, 93 (1993).  For the 
reasons set forth below, the Board finds that the veteran has 
not met his burden of submitting evidence to support a belief 
that his claims of entitlement to service connection for 
memory loss, for arthritis of multiple joints, for organic 
brain syndrome, for labyrinthitis, for a liver disability, 
including cirrhosis and hepatitis, and for emphysema are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991);  see Grottveit, 
at 93;  Tirpak v. Derwinski,  2 Vet. App. 609 (1992);  
Murphy, at 80

The appellant contends that each of the disabilities at issue 
was sustained in, or is the result of, a motor vehicle 
accident while on active duty in March 1970, and that he is 
entitled to service-connection for those disabilities. 

In order to establish a well-grounded claim, there must be 
(1) competent evidence of a current disability in the form of 
a medical diagnosis; as well as (2) evidence of incurrence or 
aggravation of a disease or injury in service in the form of 
lay or medical evidence; together with (3) evidence of a 
nexus between the inservice injury or disease and the current 
disability in the form of medical evidence.  Caluza v. Brown,  
7 Vet. App. 498 (1995), affirmed per curiam,  78 F.3d 604 
(Fed. Cir. 1996).  In this case, the requirement of item (1) 
is satisfied as to the issues of memory loss, a liver 
disability, including hepatitis and cirrhosis, emphysema, and 
degenerative changes of the cervical spine because the record 
contains competent medical evidence diagnosing those 
disabilities.  The requirement of item (1) is not satisfied 
as to the issues of organic brain syndrome as secondary to a 
left mandible fracture, labyrinthitis, and arthritis of 
multiple joints because the record contains no evidence of a 
current disability in the form of a medical diagnosis of 
organic brain syndrome, labyrinthitis, or arthritis of 
multiple joints other than the cervical spine. 

The requirement of item (2) is not satisfied as to the issues 
of service connection for service connection for memory loss, 
for arthritis of multiple joints, for organic brain syndrome, 
for labyrinthitis, for a liver disability, including 
cirrhosis and hepatitis, and for emphysema because the record 
contains no evidence of incurrence or aggravation of those 
disabilities during active service in the form of lay or 
medical evidence.  None of the claimed disabilities was 
demonstrated, diagnosed or otherwise shown during active 
service by competent medical evidence, and the veteran's 
claim that such disabilities were sustained during active 
service is without substantiation in the service medical 
records.  The service medical records show only that the 
veteran was involved in an automobile accident in March 1970; 
that he was treated for a fracture of the left condyle of the 
mandible with no nerve or artery involvement; that he was 
also treated for multiple abrasions and contusions, a 
laceration of the skin of the left auditory canal without 
nerve or artery involvement, and post-concussion syndrome.  
There was no evidence of dental trauma.  He underwent closed 
reduction of the left mandible fracture, and was released 
from the hospital to full duty after four days.  A pre-
separation psychiatric examination revealed a severe 
maladjustment, existed prior to service entry, with no 
evidence of organic brain syndrome, postconcussion syndrome, 
memory loss, or other evidence of psychiatric disability.  
His service separation examination disclosed that his spine 
and musculoskeletal system; his head, neck, face, and mouth; 
his hearing acuity; his lungs and chest; and his neurologic 
and psychiatric examinations were clinically normal.  

In addition, the veteran made no claim or reference to any 
inservice memory loss, arthritis of multiple joints, organic 
brain syndrome, labyrinthitis, liver disability, including 
cirrhosis and hepatitis, or emphysema in his original claim 
for VA disability compensation benefits, filed in February 
1985, and none of those disabilities were found on VA 
examination conducted in June 1985.  No claim or reference to 
the disabilities currently at issue was raised prior to 
November 1995, more than 24 years after service separation. 

The chronicity provisions of  38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims, lay observation is 
competent.  If chronicity is not applicable, a claim may 
still be well grounded on the basis of  38 C.F.R. § 3.303(b) 
if the condition is noted during service or during an 
applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  In this case, no 
chronic disabilities have been shown during active service or 
related to the veteran's period of active service except a 
left mandible fracture, PTSD with depression, 
temporomandibular joint syndrome secondary to the left 
mandible fracture, and service connection has been granted 
for each of those disabilities.  

While the veteran's assertions must generally be regarded as 
credible for purposes of determining whether a well-grounded 
claim has been submitted, the Court has held that a lay 
person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit, at 93;  
Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  The 
appellant cannot meet his initial burden of presenting a 
well-grounded claim by relying upon his own opinions as to 
medical matters.  Clarkson v. Brown,  4 Vet. App. 565 (1993);  
Grottveit, at 93.

In addition, the veteran is not entitled to the lightened 
evidentiary burden afforded combat veterans under the 
provisions of  38 U.S.C.A. § 1154(b) and  38 C.F.R. 
§ 3.304(d) because none of the veteran's disabilities are 
claimed to have been incurred or aggravated in combat.  

The Board finds that the requirement of item (3) is not met 
with respect to the issues of entitlement to service 
connection for memory loss, for arthritis of multiple joints, 
for organic brain syndrome, for labyrinthitis, for a liver 
disability, including cirrhosis and hepatitis, and for 
emphysema.  The Board's review of the entire record discloses 
no competent medical evidence or opinion which links or 
relates any of the claimed disabilities to the veteran's 
period of active service or to any trauma or pathology 
demonstrated or diagnosed during such service.

In the absence of competent medical evidence or opinion which 
links or relates the claimed disabilities to the veteran's 
period of active service or to any incident or injury during 
such service, the Board finds that the requirement of item 
(3) is not met.  

In the absence of evidence of well-grounded claims for 
service connection for memory loss, for arthritis of multiple 
joints, for organic brain syndrome, for labyrinthitis, for a 
liver disability, including cirrhosis and hepatitis, and for 
emphysema, those claims are denied. 


Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Entitlement to Service Connection for a 
Skull Fracture

A rating decision of July 1985 denied service connection for 
a skull fracture.  The veteran did not initiate an appeal, 
and that determination became final after one year.  

In November 1995, the veteran undertook to reopen his claim 
for service connection for a skull fracture without 
submitting any additional evidence bearing on that issue.  A 
rating decision of May 1996 determined that no additional 
evidence had been submitted since the unappealed rating 
decision of July 1985 which was both new and material to the 
issue of service connection for a skull fracture, giving rise 
to this portion of the instant appeal. 

The appellant contends that the RO erred in failing to grant 
entitlement to service connection for a skull fracture, 
alleging that he sustained such an injury in a March 1970 
automobile accident while on active duty. 

In determining whether new and material evidence has been 
submitted which is sufficient to warrant reopening of a claim 
under the provisions of  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 1998), consideration must be given to all of the 
evidence submitted since the last final disallowance of the 
claim.  In this case, the last final disallowance of the 
veteran's claim for service connection for a skull fracture 
was the unappealed rating decision of July 1985.  Governing 
law and regulations provide that the claim will be reopened 
if new and material evidence has been submitted.  38 U.S.C.A. 
§ 5108;  38 C.F.R. § 3.156(a) (1998).  Thus, the evidence 
received since the July 1985 rating decision must be analyzed 
to determine whether it is sufficiently new and material to 
warrant reopening of the claim for service connection for a 
skull fracture. 

New and material evidence means evidence which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998);  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed unless the evidence 
is inherently incredible or beyond the competence of the 
witness.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence of record prior to the rating decision of July 
1985 consisted of the veteran's service medical records, his 
original claim for VA disability compensation benefits (VA 
Form 21-526), received in February 1985, and a report of VA 
examination, conducted in June 1985.  His service medical 
records are silent for complaint, treatment, findings or 
diagnosis of a skull fracture during active service, and no 
abnormalities of the head, neck, face, or mouth were shown on 
service separation examination.  Although the veteran claimed 
service connection for a skull fracture at the time of VA 
examination in June 1985, no evidence of skull fracture was 
found on neurological or general medical examination, and a 
skull X-ray was negative for evidence of a skull fracture.  

The evidence added to the record since the rating decision of 
July 1985 includes no clinical, radiographic, or 
electrodiagnostic evidence that the veteran has residuals of 
a skull fracture.  As discussed above, in order to reopen a 
claim after a final denial, additional evidence must be 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998);  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In this case, there has been no additional evidence submitted 
which bears upon the veteran's claim for service connection 
for a skull fracture.  No evidence has been submitted which 
shows that the veteran now has or has ever had a skull 
fracture, and there is no competent medical evidence which 
demonstrates or diagnoses a skull fracture.  Further, the 
credibility of the veteran's assertion that he sustained a 
skull fracture while on active duty may not be presumed 
because such a diagnosis is beyond the competence of the 
person making the assertion.  King v. Brown,  5 Vet. App. 19, 
21 (1993);  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
Espiritu v. Derwinsk,  2 Vet. App. 492 (1992);  Tirpak v. 
Derwinsk,  2 Vet. App. 492 (1992);  Murphy v. Derwinski,  1 
Vet. App. 78, 81 (1990).  

In the absence of any submission of evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim, the claim for 
service connection for a skull fracture is not reopened, and 
the rating decision of July 1985 remains final.  38 U.S.C.A. 
§ 5108;  38 C.F.R. § 3.156(a) (1998).


Well-Grounded Claims

Entitlement to a Rating in Excess of  30 Percent for PTSD 
with Depression
And 
Entitlement to a Rating in Excess of  10 Percent for 
Temporomandibular Joint Syndrome.

The Board finds that the above claims are plausible and are 
thus "well grounded" within the meaning of  38 U.S.C.A. §  
5107(a) (West 1991).  We further find that the facts relevant 
to those issues have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of those claims has been satisfied.  38 U.S.C.A. 
§  5107(a)(West 1991).  In that connection, we note that the 
RO has obtained available evidence from all sources 
identified by the veteran, that he has declined a personal 
hearing, and that he underwent comprehensive VA and private 
psychiatric, neurologic, dental, and oral-maxillofacial 
examinations in connection with his claims.  On appellate 
review, the Board sees no areas in which further development 
might be productive.

In accordance with  38 C.F.R. §§ 4.1 and 4.2 (1998) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's PTSD and 
TMJ syndrome.  The Board has found nothing in the historical 
record which would lead to the conclusion that the most 
current evidence of record is not adequate for rating 
purposes.  Moreover, the case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to that 
disability.

Evaluation of PTSD

I.  The Evidence

The veteran's service medical and administrative records show 
that he did not serve in combat in the Republic of Vietnam 
during active service.  During active service, he was found 
to be a chronic drug abuser since age 14, using LSD, 
marijuana, and snorting heroin, and was diagnosed as an 
unstable drug abuser with a personality disorder and a severe 
character disorder.  A report of psychiatric evaluation 
showed that the veteran had no significant mental illness; 
that he was mentally responsible, able to distinguish right 
from wrong, and adhere to the right; and that he had the 
mental capacity to participate in Board proceedings.  A 
Certificate of Psychiatric Evaluation, dated in January 1972, 
stated that the veteran was unadjusted and unadjustable to 
military life; that he had a long drug habit; that he was 
unable to stand military stress, resented military authority, 
and was refractory to military rehabilitation; that he had no 
disqualifying mental or physical defects sufficient to 
warrant disposition through medical channels; that he did not 
manifest psychosis or neurosis; and that his diagnosis was 
severe maladjustment, existed prior to service entry.  His 
service separation examination revealed that his psychiatric 
evaluation was normal.

A VA fee-basis psychiatric examination, conducted in February 
1996, cited the veteran's history of drug abuse, including 
alcohol use with drunkenness, blackouts, and seizures, and 
other drugs, including marijuana, heroin, LSD, angel dust 
(PCP), methamphetamines, cocaine, hashish, and morphine.  He 
was divorced, but had two children from a current 
relationship.  Mental status examination revealed that the 
veteran was alert, coherent, and well-oriented and that he 
spoke in an eloquent, spontaneous, and goal-directed manner, 
with no evidence of pressure of speech, flight of ideas, or 
derailment.  His affect was appropriate to his mood, and he 
was not seen to be as hopeless as he stated.  He was rather 
anxious with a slight dysphoria.  His thought content 
contained no symptoms of psychosis, mania or expression 
alluding to manic manifestations, and he denied suicidal 
ideation, delusions, or hallucinations.  His sensorium was 
clear, intellectual functioning was average, insight was 
good, judgment was defective, and recent and remote memory 
was intact except for short term lapses.  The examiner stated 
that the veteran's service career was plagued with an 
accident, with indulgence in substance abuse, and with 
depression which continued currently to be a problem.  
Watching his body wear away because of his physical problems 
was said to cause unhappiness, and he had been diagnosed with 
depression.  His life had become a shambles with feelings of 
hopelessness.  He tried to put on a non-stressful attitude, 
although the examiner judged him to be stressed with the 
recent loss of his father and his physical condition.  The 
Axis I diagnoses were major depression without psychotic 
features, characterized by his hopelessness, helplessness, 
and anhedonia; history of alcohol abuse/dependence; and 
history of polysubstance abuse/dependence.  Axis II diagnoses 
referred to his history of emphysema, cirrhosis of the liver, 
history of arthritis, and history of hepatitis C.  

The veteran's initial claim for service connection for PTSD 
was received at the RO on March 4, 1997.  

A report of VA psychiatric examination, conducted in May 
1997, cited a history recounted by the veteran of an 
inservice automobile accident in which he alleged that he 
sustained a broken jaw and injuries to his head, his liver, 
and the right side of his body.  He further alleged that he 
was exposed to riots on Okinawa, was exposed to chemical 
gases, contracted hepatitis C, was strung out on pain 
medications, and abused alcohol.  He related that he started 
using alcohol at age 17 and heroin at age 18.  He related 
that he had been dreaming about his car wreck; that he is 
afraid of getting in a wreck and often asks someone to drive 
him; that he often dreams of death; that he has a low energy 
level and problems with memory, attention and concentration; 
that he has become withdrawn, reclusive, and experiences 
intermittent depression; and that he has difficulty falling 
and remaining asleep.  Mental status examination revealed 
that he was well-oriented, with good interaction and 
communication.  His speech was clear and coherent, although 
sometimes slow with details, and no abnormal or disorganized 
thought processes were found.  Intelligence was average, 
while calculations and immediate recall were poor, and 
insight and judgment were intact.  The Axis I diagnoses 
included depression, moderate, with episodic vegetative 
symptoms and no psychotic features; PTSD, prolonged; mild to 
moderate secondary to his motor vehicle accident; and history 
of alcohol and drug (morphine and heroin) abuse and 
dependence, currently sober from alcoholism and abstinent 
from drug abuse.  The Axis II diagnosis was deferred, and 
Axis II diagnoses (as claimed by the veteran) included status 
post motor vehicle accident with resulting injury to his 
head, jaw, liver, and right side of his body; status post 
hepatitis C with concurrent cirrhosis of the liver; chronic 
obstructive pulmonary disease; and cervical arthritis.  The 
Global Assessment of Functioning (GAF) Score was 60 
currently; 80 for the past year. 

An August 1997 letter from a Counseling Specialist at a 
VetCenter stated that the veteran was unable to stand crowds, 
had poor concentration, did not trust anyone, got "grumpy" 
under stress, and exhibited some definite adjustment issues 
that occurred after his inservice automobile accident.  It 
was noted that the veteran's mind does not let him remember 
the accident.  

A rating decision of October 1997 granted service connection 
for PTSD, evaluated as 30 percent disabling.  The veteran 
appealed, seeking a higher evaluation for that disorder. 

A report of VA psychiatric examination, conducted in January 
1999, cited a history of multiple physical disabilities 
recounted by the veteran, as well as a history of an 
inservice automobile accident which took place while he was a 
sleeping passenger.  The veteran claimed that he 
reexperienced the traumatic event; that he was afraid of 
riding in or driving a car; that the person sitting beside 
him was decapitated and he saw a head flying out; that this 
memory has continued to haunt him; and that he has 
nightmares, anxiety, and breaks out in cold sweats.  He 
further alleged that he was involved in a clean-up involving 
of disposing of rotting bodies on Okinawa.  He recounted his 
occupational, educational, marital history, and gave a 
subjective report of his symptoms.  He attributed all of his 
current physical and mental problems to his inservice 
automobile accident. 

Mental status examination disclosed that the veteran was 
clear and well-oriented, responding well to questions, and 
his behavior was pleasant and with good cooperation.  He 
maintained good eye contact, and no abnormal movements or 
mannerisms were noted.  His thoughts were organized, although 
slow, and no abnormal thought processes were present.  His 
affect appeared sad and he was ill at ease.  His immediate 
memory and recall for recent and remote events was poor, he 
could not recall dates, and there appeared some indication of 
cognitive impairment.  His affect was sad and his mood very 
depressed, and he often mumbled about his concern and 
hopelessness regarding his pain and continuing limitation of 
activities.  There were no delusions or hallucinations, and 
the veteran was not suicidal.  The veteran was competent and 
capable of managing his benefit payments.  The Axis I 
diagnoses included depression, recurrent, with vegetative 
symptomatology and without psychosis; PTSD, prolonged; mild 
to moderate, secondary to his motor vehicle accident; and 
history of drug and alcohol abuse with concurrent [sic] 
sobriety.  The Axis II diagnosis was None, and Axis III 
diagnoses included status post motor vehicle accident with 
resulting injury to his head, jaw, liver, and right side of 
his body; status post hepatitis C with concurrent cirrhosis 
of the liver; chronic obstructive pulmonary disease; and 
cervical arthritis.  The Global Assessment of Functioning 
Score (GAF) was 50 currently; 70 for the past year.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (1996).  Separate diagnostic codes identify the 
various disabilities.  The evaluation of service-connected 
mental disorders is based upon the resulting occupational and 
impairment under  38 C.F.R. Part 4,§ 4.125-4.130 (1998).  The 
Board notes that this case addresses the assignment of an 
initial rating for disability following an initial award of 
service connection for PTSD.  In such cases, the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App.  119 
(1999).  Therefore, the Board will review the medical 
evidence of record as it pertains to the disabilities at 
issue from the date of the initial rating evaluations.  
Fenderson, id.  

When evaluating a mental disorder, the rating agency 
considers the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during the periods of 
remission.  An evaluation is assigned based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  

VA's Schedule for Rating Disabilities provides that mental 
disorders, such as PTSD, are assigned disability ratings 
based on a General Rating Formula for Mental Disorders 
described at  38 C.F.R. Part 4, § 4.130 (1998).  That formula 
provides that occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events) 
will be rated as 30 percent disabling.  Occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships will be rated as 50 percent disabling.  

Further, occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to symptoms such 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships will be rated as 70 percent 
disabling.  Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name will be 
rated as 100 percent disabling.  38 C.F.R. Part 4, §  4.130, 
Diagnostic Code 9411 (1998).

In this case, the veteran's service-connected PTSD is shown 
to be mild to moderate in degree.  While at the time of his 
most recent examination, the veteran's GAF score was shown to 
be 50 (severe symptoms), the Board notes that it was 70 (some 
mild symptoms) during the year preceding the examination, and 
80 (transient and expectable reactions to psychosocial 
stressors) the year before that.  The Board finds it 
noteworthy that the veteran's recurrent depression with 
vegetative symptomatologies such as impairment of memory, and 
his feelings of helplessness and hopelessness, are attributed 
to the veteran's ongoing pain and limitation of activities 
stemming from his very marked physical disabilities, 
including cirrhosis of the liver due to nonservice-connected 
hepatitis C and long-term alcohol abuse; emphysema and 
chronic obstructive pulmonary disease stemming from his years 
of (and ongoing) cigarette smoking, and his multijoint 
arthritis.  While his PTSD is said to be manifested by 
continuing nightmares, intense psychological distress at the 
exposure to events that resemble the aspect of his traumatic 
accident, avoidance of the stimuli associated with this 
trauma, and estrangement from others, the Board notes that 
the veteran has on several occasions stated that he was 
asleep at the time of the March 1970 automobile accident; 
that as recently as August 1987, he was said to have no 
memory of the accident; that his reported "intense 
psychological distress" upon exposure to events that 
resembled the stimuli associated with this trauma would seem 
to be relatively limited in view of the fact that he does not 
drive; and that the veteran's estrangement from others must 
be considered in the context of his years of alcohol abuse, 
including drunkenness, blackouts, and seizures, and drug 
abuse, including marijuana, heroin, LSD, angel dust (PCP), 
methamphetamines, cocaine, hashish, and morphine.  The Board 
has also considered the tendency on recent psychiatric 
examinations to accept the veteran's self-relation concerning 
the degree and severity of his depressive symptomatology, and 
to disregard or downplay the effects of the veteran's long-
term drug and alcohol abuse on his ability to recall dates 
and events.  The Board also has noted the uncritical 
acceptance of the veteran's allegations as to the nature of 
the injuries sustained in his March 1970 automobile accident, 
despite the fact that there is no medical evidence which 
establishes that the veteran experienced liver injuries or 
any injuries to the right side of his body in that accident.  
Further, there is no medical evidence which links or relates 
any of the veteran's current physical disabilities and 
limitation of activities, apart from his temporomandibular 
joint syndrome secondary to a left mandible fracture, to that 
accident.  

The Board finds that the veteran's service-connected PTSD is 
currently manifested by mild to moderate symptomatology, with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
a depressed mood, chronic sleep impairment, and mild memory 
loss (such as forgetting names, directions, recent events), 
consistent with the currently assigned  30 percent disability 
rating.  The current medical evidence of record does not 
establish a level of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships such as 
to warrant an increased disability rating of 50 percent.  

To the contrary, the most recent psychiatric examinations 
show that in February 1996, the veteran was alert, coherent, 
and well-oriented; that he spoke in an eloquent, spontaneous, 
and goal-directed manner; that his affect was appropriate to 
his mood; that his sensorium was clear, intellectual 
functioning was average, insight was good, and recent and 
remote memory was intact except for short term lapses.  On 
examination in May 1997, he was again well-oriented, with 
good interaction and communication; his intelligence was 
average, and insight and judgment were intact; his speech was 
clear and coherent, although sometimes slow with details, and 
no abnormal or disorganized thought processes were found. 

As recently as January 1999, the veteran was found to be 
clear and well-oriented, responding well to questions; his 
behavior was pleasant, with good cooperation, and he 
maintained good eye contact, with no abnormal movements or 
mannerisms.  His thoughts were organized, although slow, he 
was not suicidal, and no abnormal thought processes were 
present.  

Based upon the foregoing, the Board finds that a rating in 
excess of the currently assigned 30 percent evaluation for 
PTSD with depression is not warranted.  


Evaluation of Temporomandibular Joint Syndrome Secondary to a 
Left Mandible Fracture

Service connection is in effect for a fracture of the left 
condyle of the mandible, evaluated as noncompensably 
disabling.  The veteran's initial claim for service 
connection for temporomandibular joint (TMJ) syndrome 
secondary to a left mandible fracture was received at the RO 
on March 4, 1997.  

I.  The Evidence

A report of VA dental examination, conducted in May 1997, 
cited the veteran's complaints of TMJ pain on chewing gum and 
chewing things that are hard.  Examination revealed pain in 
the right TMJ on lateral motion, with no limitation of 
motion.  Vertical excursion was to 42 mm., and a deviation of 
3 mm. to the left was found when opening the mandible.  There 
were normal protrusive excursions, but pain and crepitus of 
the right TMJ.  There was no speech or interference with 
mastication other than his complaints regarding eating hard 
food, and the masseter, temporalis, and medial pterygoid 
muscles were tender to palpation.  There was no paralysis or 
loss of function.  His anterior occlusion was shifted to the 
right, and there was no open bite or crossbite.  The 
diagnosis was TMJ syndrome on the right.  No opinion was 
offered as to any relationship that might exist between the 
veteran's left mandible fracture and his TMJ syndrome.  

A report of VA neurological examination, conducted in May 
1997, noted findings of right TMJ pain on deep pressure as 
well as pain and crepitus on opening and closing the mouth 
and on lateral movements of the jaw.  The diagnosis was right 
TMJ dysfunction secondary to right [sic] mandible fracture.  

A report of VA oral and dental examination, conducted in 
November 1997, cited service medical records showing that the 
veteran sustained a left mandible fracture during active 
service, and that he currently complained of pain and popping 
in his right TMJ, particularly on chewing gum or chewing 
something tough.  Examination revealed a normal range of 
motion of the mandible, with pain on lateral excursion, 
bilaterally.  Vertical excursion was to 42 mm., with a 3 mm. 
deviation on opening the mandible.  Crepitus in the right TMJ 
was felt on excursion.  Normal protrusive excursion was 
found, with pain on the right.  There was no noticeable loss 
of bone in the mandible, maxilla, or hard palate.  The 
masseter, temporalis, and medial pterygoid muscles were 
tender to palpation.  There was no paralysis or loss of 
function.  His anterior occlusion was shifted to the right, 
and there was no open bite or crossbite.  The diagnosis was 
TMJ syndrome, most likely resulting from the fracture of the 
left ramus.  The basis for that opinion was that the 
veteran's cheeks had shifted, probably due to the fracture of 
the ramus, and the mandible deviated on opening, also due to 
the fracture.  

A rating decision of May 1998 granted service connection for 
TMJ syndrome secondary to a service-connected left mandible 
fracture, and assigned a 10 percent disability evaluation.  
The veteran appealed, seeking a rating in excess of 10 
percent for that disability.

A July 1998 report of examination of the veteran by Martin G. 
Tilley, MD, DDS, a private oral and maxillofacial surgeon, 
stated that the veteran had pain and dysfunction of the right 
TMJ, including grating and pain on motion, secondary to 
injuries sustained in a March 1970 automobile accident.  On 
examination, the veteran had a symmetrical occlusion, 
crepitus of the right TMJ, a full range of motion with 
deviation to the left, pain on motion to the left, and 
moderate tenderness to palpation of the muscles of 
mastication to the right but not the left.  An arthrogram of 
both temporomandibular joints, included with Dr. Tilley's 
report,  revealed anterior displacement of the meniscus with 
reduction on the right with perforation, and adhesive 
capsulitis on the left.  Treatment options were reported to 
include both conservative and surgical treatment, and 
conservative treatment was recommended in the veteran's case.  
Dr. Tilley expressed the opinion that the veteran's TMJ 
problems were consistent with facial trauma in the 1970's.  

A rating decision of March 1999 continued the prior 10 
percent evaluation for the veteran's service-connected TMJ 
syndrome secondary to a service-connected left mandible 
fracture. 

II.  Analysis

The medical evidence of records shows that the veteran's TMJ 
syndrome is currently manifested by dysfunction of the right 
TMJ, including grating, crepitus, and pain on motion, a 42 
mm. vertical excursion; a 3 mm. deviation to the left on 
vertical excursion, moderate tenderness to palpation of the 
muscles of mastication to the right but not the left, 
evidence on arthrogram of anterior displacement of the 
meniscus with reduction on the right with perforation, 
adhesive capsulitis on the left, and degenerative changes 
including joint space narrowing, subchondral sclerosis, and 
mild surface irregularity of the left mandibular condyle 
consistent with mild degenerative arthropathy and probable 
degeneration of the disc, or a nonsymmetric occlusion.  

VA's Schedule for Rating Disabilities provides that dental 
and oral conditions will be rated under  38 C.F.R. Part 4, 
§ 4.150 on the basis of osteomyelitis or osteoradionecrosis 
of the mandible or maxilla under Diagnostic Code (DC) 9900;  
complete loss of the mandible between the angles under DC 
9901; loss of approximately half of the mandible under DC 
9902; nonunion or malunion of the mandible under DC 9902 or 
9903; limitation of motion of the temporomandibular 
articulation under DC 9904, loss of all or part of the ramus 
under DC 9906, loss of less than one-half of the substance of 
the ramus not involving loss of continuity under DC 9907, 
loss of one or both sides of the condyloid process under DC 
9908; loss of the coronoid process under DC 9909; loss or 
half or more of the hard palate under DC 9911; loss of less 
than half of the hard palate under DC 9912; loss of teeth due 
to loss of substance of the body of the mandible or maxilla 
without loss of continuity under DC 9913, loss of more than 
half of the maxilla under DC 9914; loss of half or less of 
the maxilla under DC 9915, and malunion or nonunion of the 
maxilla under DC 9916.  After review of the medical evidence 
in this case, and the potential diagnostic codes,  the Board 
finds that the evaluation of the veteran's TMJ syndrome on 
the basis of DC 9905 would yield the highest evaluation to 
the veteran for that disability.  

Limited inter-incisal motion of the temporomandibular 
articulation will be rated as 40 percent when 0 to 10 mm., as 
30 percent when 11 to 20 mm., as 20 percent when 21 to 30 
mm., and as 10 percent when 31 to 40 mm.  Limited motion of 
lateral excursion of the temporomandibular articulation will 
be rated as 10 percent disabling when 0 to 4 mm.  Note: 
Ratings for limited inter-incisal movement shall not be 
combined with ratings for limited lateral excursion.  
38 C.F.R. Part 4, § 4.150, Diagnostic Code 9905 (1998).  The 
veteran's lateral limitation of lateral excursion of the 
temporomandibular articulation to 3 mm. warrants a 10 percent 
evaluation under the provisions of Diagnostic Code 9905.  In 
addition, the record shows that there are degenerative 
changes of the left condyle of the mandible at the site of 
the fracture, and that there is pain on use and pain on 
motion.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 
38 C.F.R. Part 4, § 4.40 (1998).

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  The duration of the initial, 
and any subsequent, period of total incapacity, especially 
periods reflecting delayed union, inflammation, swelling, 
drainage, or operative intervention, should be given close 
attention.  This consideration, or the absence of clear cut 
evidence of injury, may result in classifying the disability 
as not of traumatic origin, either reflecting congenital or 
developmental etiology, or the effects of healed disease.  
38 C.F.R. Part 4, § 4.41 (1998).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvement of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  The 
lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions.  38 C.F.R. Part 4, 
§ 4.45 (1998).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
Part 4, § 4.59 (1998).

As discussed above, the medical evidence of record shows that 
the veteran's TMJ syndrome is currently manifested by 
dysfunction of the TMJ, including grating, crepitus, and pain 
on use and pain on motion, a 42 mm. vertical excursion; a 3 
mm. deviation to the left on vertical excursion, moderate 
tenderness to palpation of the muscles of mastication to the 
right but not the left, evidence on arthrogram of anterior 
displacement of the meniscus with reduction on the right with 
perforation, adhesive capsulitis on the left, and 
degenerative changes including joint space narrowing, 
subchondral sclerosis, and mild surface irregularity of the 
left mandibular condyle consistent with mild degenerative 
arthropathy and probable degeneration of the disc, without 
evidence of a nonsymmetric occlusion.  

The Board finds that the provisions of  38 C.F.R. Part 4, 
§§ 4.40, 4.45, and 4.59 must be considered in rating 
musculoskeletal disabilities.  Spurgeon v. Brown,  10 Vet. 
App. 194, 196 (1997);  VAOPGCPREC 9-98 (August 14, 1998).  
Applying the cited provisions to the clinical findings on 
private and VA examinations, the Board finds that an 
increased rating of 20 percent is warranted for the veteran's 
service-connected TMJ syndrome.  Accordingly, and to the 
extent indicated, the claim for a rating in excess of 10 
percent for TMJ syndrome is granted. 

The veteran has not asserted that the schedular ratings are 
inadequate and his claim for a total rating based on 
unemployability due to service-connected disabilities under 
the provisions of  38 C.F.R. Part 4, § 4.16(b) (1998) have 
been denied and the appeal not perfected.  Further, the 
record in this case presents no evidence or argument to 
reasonably indicate that the provisions of  38 C.F.R. 
§ 3.321(b)(1) (1998) are potentially applicable, nor is there 
evidence of circumstances which the appropriate officials 
might find so "exceptional or unusual" as to warrant an 
extraschedular rating.  Shipwash v. Brown,  8 Vet. App.  218, 
227 (1995).  Accordingly, the Board will not address the 
issues of benefit entitlement under the provisions of  
38 C.F.R. § 3.321(b)(1) (1998).  


ORDER

Evidence of well-grounded claims not having been submitted, 
the claims for service connection for memory loss, for 
arthritis of multiple joints, for organic brain syndrome, for 
labyrinthitis, for a liver disability, including cirrhosis 
and hepatitis, and for emphysema are denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for a skull fracture, that 
claim is denied.  

The claim for a rating in excess of 30 percent for PTSD is 
denied. 

An increased rating of 20 percent for temporomandibular joint 
syndrome secondary to a left mandible fracture is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.  

REMAND

The record shows that a rating decision of May 1996 denied 
service connection for tinnitus and for migraine headaches, 
and the veteran filed a timely appeal of those 
determinations.  Thereafter, the RO issued a Supplemental 
Statement of the Case addressing those issues on the basis of 
whether new and material evidence had been submitted to 
reopen those claims.  The RO should readjudicate the claims 
for service connection for tinnitus, for migraine headaches, 
and for a chronic headache disorder on a de novo basis.  

The Board further notes that a letter from the veteran's 
private attorney, dated in June 1998, sought assignment of an 
effective date prior to March 4, 1997, for the grant of 
service connection for post-traumatic stress disorder (PTSD) 
and for temporomandibular joint syndrome (TMJ) as secondary 
to a left mandible fracture.  As the RO has not acknowledged 
receipt of those claims or taken other appropriate action, 
the RO is directed to respond in a positive fashion to the 
appellant with respect to those issues. 

In a recent decision, the United States Court of Veterans 
Appeals (Court) held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  

The Board will ensure compliance with the mandate of the 
Court by whatever means are required.  Accordingly, the RO 
must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

Based upon the foregoing, the case is Remanded to the RO for 
the following actions:

The RO should adjudicate the issues of 
service connection for tinnitus, migraine 
headaches, and a chronic headache 
disorder on a de novo basis.  Further, 
the RO should undertake appropriate 
action in response to the appellant's 
claims for effective dates prior to March 
4, 1997, for the grant of service 
connection for PTSD with depression and 
for TMJ syndrome as secondary to a left 
mandible fracture.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
attorney should be provided an opportunity to respond.  The 
appellant should be advised of the requirements to initiate 
and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of these claims.  



		
	FRANK L. CHRISTIAN
	Acting Member, Board of Veterans' Appeals

 

